Title: To Thomas Jefferson from John F. Van Preters, 2 March 1808
From: Van Preters, John F.,Desprez, A.,Coudere, Anthony Constantin
To: Jefferson, Thomas


                  
                     Son Excellence 
                     
                     New York le 2 Mars 1808.
                  
                  Nous avons l’honneur de vous remettre ci Joint Copie de la lettre que nous avons addressé, en datte du 25 du Mois passé, laquelle nous vous confirmons en tout son contenu.
                  Comme habittans de la Ville de New york permettez nous de prendre la Liberté de vous addresser, en notre particulier; des remercimens bien sincères en faveur du Decret que votre sagesse a obtenu, pour la confection d’un Canal de communication depuis le lac Erié jusqu’a la rivière D’hudson, nous avons l’intime conviction que tous les Habittans de cette vaste Cité se joindraient a nous pour vous temoigner leur gratitude de ce bienfait, s’ils calculaient comme nous l’avantage immense que cette décision leur presente.
                  Nous espérons que votre Excellence consideraa notre voeu dicté par des sentimens libres qui nous sont inspirés au nom du bien Public.
                  Il est incontestable que la richesse Territoriale est le premier Trésor des Nations, et celles de ces Etats sont immenses, mais aussi l’économi rurale est la Boussole qui doit guider une bonne administration, sous ce raport permettez nous de vous soumettre que toutes nos penseés tendent a ce but d’après ce principe; il nous serait peut être facile d’epargner au Gouvernement des Capitaux considerables dans l’entreprise de cette Navigation mais pour le moment actuel il nous est difficile de raisoner au fond avec Justesse, vu que nous n’avons pas devers nous aucun plan arrêté, et seulement des Instructions imparfaites sur la surface du Sol; mais administrativement pensant nous croyons que l’éxecution de ces énormes Travaux peuvent être lies avec la concession des Terres que nous desirons obtenir le moyen d’éxecution en sera beaucoup plus facile et d’une économie incalculable en épargnant une grand partie des deniers publics que l’état destine a ce Sujet.
                  Nous vous renouvellons avec empressement nos desirs ardens de pouvoir nous montrer Utiles, et l’affection avec laquelle nous avons l’honneur d’être avec le plus profond Respect De votre Excellence les très Humbles & obéissant Serviteurs
                  
                     Jn: Tl: Van Preters 
                     
                     A: Desprez.
                     Anthony Constantin Coudere 
                     
                     State street No. 7
                  
               